Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/016,571 filed on September 10, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-5, 9, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US Pat No. 6198315) in view of Lin et al (USPGPUb 20050157607). 

    PNG
    media_image1.png
    500
    526
    media_image1.png
    Greyscale

Prior Art: Nakano respectively
Regarding claim 1, Nakano discloses a current detection circuit (figs 1-6) comprising: a current detection part (3) including an operational amplifier (11) configured to receive inputs of a first voltage (Voltage along IL) proportional to a load current (along 16) and a second voltage proportional (voltage along 15) to a detection current (connected to 15), and to be adjustable in an input offset voltage by data (abstract discloses offset being adjusted based on the current), the 
However, Lin discloses an adjustment part (using 42-44) configured to generate the data in accordance with a result of comparing a monitor voltage (output) proportional to the detection current with a reference voltage (Vref), and to adjust an offset of the operational amplifier (par 26 discloses adjusting offset and comparing sensed current with a reference voltage). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakano in view of Lin in order to compensate the difference for better accuracy of the sensor.


Regarding claim 2, Nakano does not fully disclose wherein the adjustment part is configured to start adjustment of the offset in response to an adjustment start signal.
However, Lin discloses wherein the adjustment part is configured to start adjustment of the offset in response to an adjustment start signal (using adjustment from insert of detection signals and vret). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakano in view of Lin in order to compensate the difference for better accuracy of the sensor.


Regarding claim 3, Nakano does not fully disclose wherein the adjustment start signal is a standby cancellation signal for cancelling a standby state of the current detection part.
However, Lin discloses wherein the adjustment start signal is a standby cancellation signal for cancelling a standby state of the current detection part (known that the device is on standby until a certain condition are met in order to activate. Therefore there is a cancelling signal).

	

Regarding claim 4, Nakano discloses a mode control part configured to generate the adjustment start signal and supply the adjustment start signal to the adjustment part (using the controller cntrl to generate signals based on the intended need).

Regarding claim 5, Nakano discloses wherein the mode control part is configured to generate the adjustment start signal in response to application of a power supply voltage (using the controller cntrl to generate signals based on the intended need).

Regarding claim 9, Nakano discloses wherein the reference voltage is set to a value to be a voltage slightly in a positive direction with respect to a ground potential (positive as shown in fig 1), and the current detection part is configured such that the detection current flows in accordance with the reference voltage when the load current is zero (based on when the control is enabled based on intended use). 

Regarding claim 10, Nakano discloses a current detection (figs 1-5) system comprising: 22Docket No. PTCA-20061-US: Final a drive element (vb) configured to supply a load current to a load (IL); a drive control part (using processor not fully shown) configured to supply a drive signal ( a voltage/current/signal) to the drive element to control supply of the load current to the load (not fully shown but there is supply to drive the element); a current detection circuit (figs 1-6) comprising: a current detection part (3) including an operational amplifier (11) configured to receive inputs of a first voltage (Voltage along IL) proportional to a load current (along 16) and a second voltage proportional (voltage along 15) to a detection current (connected to 15), and to be adjustable in an input offset voltage by data (abstract discloses offset being adjusted based on the current), the current detection part being configured to output the detection current on a basis of an output of the operational amplifier (abstract discloses current determining using an amplifier); Nakano does not fully disclose an adjustment part configured to generate the data in accordance with a result of comparing a monitor voltage proportional to the detection current with a reference voltage, and to adjust an offset of the operational amplifier, a control circuit configured to supply an adjustment start signal for starting adjustment of the offset by the adjustment part.
However, Lin discloses an adjustment part (using 42-44) configured to generate the data in accordance with a result of comparing a monitor voltage (output) proportional to the detection current with a reference voltage (Vref), and to adjust an offset of the operational amplifier (par 26 discloses adjusting offset and comparing sensed current with a reference voltage) a control circuit configured to supply an adjustment start signal for starting adjustment of the offset by the adjustment part (using adjustment from insert of detection signals and vret). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 13, Nakano discloses a mode control part configured to generate the adjustment start signal and supply the adjustment start signal to the adjustment part (using the controller cntrl to generate signals based on the intended need).

Regarding claim 14, Nakano discloses wherein the mode control part is configured to generate the adjustment start signal in response to application of a power supply voltage (using the controller cntrl to generate signals based on the intended need).

Regarding claim 15, Nakano discloses wherein the reference voltage is set to a value to be a voltage slightly in a positive direction with respect to a ground potential (positive as shown in fig 1), and the current detection part is configured such that the detection current flows in accordance with the reference voltage when the load current is zero (based on when the control is enabled based on intended use). 

Regarding claim 16, Nakano discloses a method of adjusting a current detection circuit (figs 1-5) that includes a current detection part (3) including an operational amplifier (11) configured to amplify a difference voltage between a first voltage proportional to a load current (from IL) and a second voltage proportional to a detection current (from line of 15) that is a current reduced at a predetermined ratio with respect to the load current (based on gain of the amplifier). Nakano does not fully disclose comparing a monitor voltage proportional to the 
However, Lin discloses comparing a monitor voltage (from detector 42) proportional to the detection current (from 41) with a reference voltage (Vref); and adjusting an offset of the operational amplifier to cause the monitor voltage to be equal to the reference voltage (abstract and pars 12-15 discloses adjusting offset signal according the comparison data. Therefore will make it equal). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakano in view of Lin in order to compensate the difference for better accuracy of the sensor.


Regarding claim 17, Nakano does not fully disclose wherein the method comprises starting adjustment of the offset of the operational amplifier in response to a cancellation signal for 24Docket No. PTCA-20061-US: Final cancelling a standby state of the current detection part.
However, Lin discloses wherein the method comprises starting adjustment of the offset of the operational amplifier in response to a cancellation signal for 24Docket No. PTCA-20061-US: Final cancelling a standby state of the current detection part (using adjustment from insert of detection signals and vret). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakano in view of Lin in order to compensate the difference for better accuracy of the sensor.

Allowable Subject Matter
Claims 6-8, 11, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a current detection circuit comprising: wherein the adjustment part includes a voltage comparison circuit configured to compare the monitor voltage with the reference voltage and output the data, a pulse generation circuit configured to generate a predetermined timing signal, and a latch circuit configured to latch the data in combination with the other limitations of the claim. 

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a current detection circuit comprising: configured to adjust the offset of the operational amplifier when a drive element that supplies the load current to a load is off, and then to turn on the drive element after adjustment of the offset of the operational amplifier is completed and to supply the load current to the load in combination with the other limitations of the claim. 

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a current detection circuit comprising: wherein the operational amplifier includes a differential pair to which an n-number of transistor pairs with current amplification rates sequentially adjusted in accordance with weighting of 2n (n is 0 to n) are connected, and the adjustment part is configured to make one of each pair of the transistor pairs conductive by the data in combination with the other limitations of the claim. 

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a current detection system comprising: wherein the adjustment part includes a voltage comparison circuit configured to compare the monitor voltage with the reference voltage and output the data, a pulse generation circuit configured to generate a predetermined timing signal, and a latch circuit configured to latch the data in response to the timing signal in combination with the other limitations of the claim. 

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a method of adjusting a current detection circuit that includes wherein the method comprises starting adjustment of the offset of the operational amplifier in response to a reset signal that is generated in response to application of a power supply voltage to the current detection circuit in combination with the other limitations of the claim.

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a  method of adjusting a current detection circuit that includes wherein the method comprises adjusting the offset of the operational amplifier when a drive element that outputs the load current is off, and then turning on the drive element after adjustment of the offset of the operational amplifier is completed and supplying the load current to the load in combination with the other limitations of the claim.

Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a  method of adjusting a current detection circuit that includes wherein the operational 

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Seon et al (USPGPub 20140354288): discloses detection circuit for offsetting signal. 

Kato et al (USPGPub 20130193992): discloses current detection circuit with current determining circuit). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.